Citation Nr: 0028465	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-24 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for paranoid schizophrenia, 
claimed as secondary to service-connected migraine headaches.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and D.H.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1954.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought.  
Following receipt of his appeal, by a June 1998 decision, the 
Board determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for a psychiatric disorder on a direct basis.  The 
issue of entitlement to service connection for paranoid 
schizophrenia, claimed as secondary to service-connected 
migraine headaches, was referred back to the RO for further 
development.  The requested development having been 
completed, the Board will proceed with its review of the 
veteran's appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran has presented medical evidence that he 
currently suffers from a psychiatric disorder, diagnosed as 
paranoid schizophrenia.  

3.  The veteran has presented medical evidence of a nexus or 
link between the diagnosed paranoid schizophrenia and his 
active duty, to include his service-connected migraine 
headaches.  



CONCLUSION OF LAW

Paranoid schizophrenia was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, service connection may be 
granted for a disorder shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310 (1999).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder that was either 
caused or aggravated by a service-connected disability.  See 
generally Allen v. Brown, 7 Vet. App. 439 (1995).  

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 48, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The veteran has stated, through a variety of personal 
statements and hearing testimony, that in the summer of 1954, 
after returning from field maneuvers, he experienced a severe 
headache and passed out.  Upon awakening, he claimed that he 
was strapped to a hospital gurney, and was being examined by 
three psychiatrists who told him he had experienced a nervous 
breakdown.  The veteran reported that he heard voices 
concurrently with the onset of his headaches, and that 
shortly after his discharge from service, he underwent 
treatment for a psychiatric disorder.  The veteran maintains 
that his treating physicians have advised him that his 
headaches and psychiatric disorder(s) were connected, and 
that it was difficult to determine with any degree of 
precision which of the two disabilities caused or aggravated 
each other.  

A review of the record discloses that service connection is 
now in effect for migraine headaches, currently evaluated as 
50 percent disabling, effective from April 1992.  The 
veteran's original service medical records show that he was 
treated for headaches throughout his active service, but they 
are completely negative for any indication of treatment for 
any psychiatric disorder.  Further, the report of the 
veteran's service separation examination is completely 
negative for any indication of a psychiatric disorder.  

In September 1998, the veteran submitted what appears to be a 
photocopy of a service medical record dated in August 1954, 
showing a diagnosis of paranoid schizophrenia, and treatment 
including "THORZINE" (sic).  Following is the text of the 
treatment record:  "18 Aug 54 Dg:  Paranoid schizophrenia; 
total withdrawn from reality. Nonsense talk, Delusions:  
hears voice giving orders insults:  Rx:  EMT to CLR STA 1st 
Med Bn APO 1, US Army Grafenwohr, Germany Rx 1200 Mg THORZINE 
Bedrest, Observation LD yes"  The record itself was noted to 
be remarkably similar to an earlier medical treatment record 
dated in May 1954.  In that regard, the Board observes that 
the actual text of the treatment record is noted to be 
somewhat offset from the remainder of the document, and the 
document headings bear identical typographical errors and 
imperfections as contained in the earlier treatment record.  
It appears from closer inspection of the document that while 
the typeset used on the earlier treatment record is identical 
to that used on the later document, including imperfections, 
items representing subsequent information specific to the 
August 1954 document is set in a different typeface.  
Further, the earlier treatment record bears handwritten 
treatment notations.  The subsequent document contains what 
appears to have been a poorly executed erasure mark leaving 
traces of a handwritten letter matching exactly the 
handwritten notation contained in the earlier treatment 
record.  

In order to establish verification of the authenticity of the 
above discussed treatment record, by a letter to the veteran 
of May 1999, the RO pointed out that the purported August 
1954 treatment record was not included in the veteran's 
original service medical records.  The veteran was asked to 
state from whom the newly submitted service medical record 
was obtained in order that the original of that document 
could be secured.  In his response dated in May 1999, the 
veteran stated that he had received his copy of the document 
some two years previously from a local VA office in Elmira, 
and that he had no way of knowing what had become of the 
original document.  

Post-service clinical treatment records show that the veteran 
was first treated for a psychiatric disorder in October 1962.  
At that time, he was found to have what was characterized as 
an anxiety syndrome.  VA clinical treatment records dating 
from October 1962 through January 1972 show that the veteran 
had been diagnosed with a variety of psychiatric disorders 
during that period, including anxiety syndrome, paranoid 
schizophrenia, obsessive/compulsive psychoneurosis, a nervous 
disorder, mixed psychoneuroses, and non-psychotic paranoid 
schizophrenia.  At that time, none of the clinical treatment 
records contained any medical opinion from the treating 
physicians that the veteran's psychiatric problems were the 
result of his active service.  A VA social survey report was 
conducted in June 1964, in which the veteran was 
characterized as a "professional gambler, hustler, and 
bookmaker."  

VA treatment records dating from March 1983 through August 
1986 show that the veteran had been treated for a variety of 
physical complaints, and for what was characterized as 
problems with anxiety.  In July 1992, the veteran underwent a 
VA rating examination in which he reported experiencing 
migraine headaches, primarily over the left eye, which he 
indicated were associated with hearing voices.  Examination 
results were normal, and the examiner concluded with a 
diagnosis of possible migraine headaches, but also indicated 
that the veteran's major problem involved a psychiatric 
disorder characterized as a psychosis or anxiety.  The 
examiner also offered that the veteran traced his 
disabilities back to active service, but no medical opinion 
relating the veteran's psychiatric problem to service was 
offered.  The veteran continued to receive treatment for 
psychiatric disorders through August 1993, but the treating 
physicians did not offer any opinions as to the etiology of 
such disorders.  

The veteran underwent an additional VA rating examination in 
October 1993.  In addition to the examiner's written report 
of the examination, an audiotape of the examination was also 
submitted.  A review of the audiotape discloses that the 
examiner who conducted the neurological portion of the 
examination offered that the veteran's migraine headaches 
aggravated his psychiatric disorder, and she was overheard to 
conclude that the veteran's migraine headaches and 
psychiatric symptomatology were related, based on her 
examination of the veteran and after noting his subjective 
complaints of hearing voices and experiencing heightened 
anxiety on experiencing migraine headaches.  In the written 
examination report, the examiner offered that while she did 
not have the veteran's claims file available for review, she 
offered a diagnosis of a possible common migraine aggravated 
by the veteran's psychiatric disability, presumed to be 
paranoid schizophrenia.  

The report of the psychiatric portion of the veteran's 
October 1993 rating examination included notations of his 
subjective complaints, and it was noted that over the past 
several years, the veteran had been diagnosed with 
psychiatric disorders ranging from obsessive/compulsive 
disorder to passive/aggressive personality.  The examiner 
also observed that migraine headaches in the severity and 
number as described by the veteran could cause anxiety and 
nervousness, but also noted that there was little to 
substantiate the severity of those disorders as reported by 
the veteran.  No Axis I diagnosis was offered, although the 
examiner did offer a diagnosis of Axis II personality 
disorder.  The veteran submitted a statement with the 
audiotape in which he indicated that due to an unfortunate 
mechanical malfunction in the tape recorder, an alleged 
comment made by the examining psychiatrist to the effect that 
it was "his professional opinion that his (the veteran's) 
service-connected migraine headache condition warranted a 
higher rating, and that his psychiatric condition was 
definitely related and secondary to his service-connected 
migraine headache condition," was not included on the 
audiotape.  

The veteran appeared at personal hearings before hearing 
officers at the RO in August 1993 and July 1995, and before 
the undersigned Veterans Law Judge in April 1998.  At these 
hearings he essentially reiterated his previous contentions 
that he had experienced migraine headaches in service, that 
he had incurred a nervous breakdown, and that he had been 
given Thorazine.  At his Travel Board hearing, the veteran 
testified that he suffered a nervous breakdown in service in 
the summer of 1954, and that he had been taken to an Army 
field hospital.  The veteran testified that at that time, he 
had been diagnosed with paranoid schizophrenia, and that he 
had been hospitalized after service in 1962 for 
schizophrenia.  According to the veteran, the pressure 
applied to him by his drill sergeants became too much to 
bear, and that his inability to cope with such pressure 
ultimately led to the development of his psychiatric 
disorder.  The veteran stated that he had received treatment 
for his psychiatric disorder from the time of its onset to 
the present, and that he had been hospitalized some 35 times 
due to the psychiatric disorder.  

Following the Board's June 1998 Remand Order, additional VA 
treatment records dating from July 1995 through February 1999 
were received.  These records show that the veteran reported 
to his treating physicians that he had been service-connected 
for a nervous or psychiatric disorder, and that he had been 
diagnosed with schizophrenia since the 1950s.  During this 
later period of treatment, the veteran's symptoms fluctuated.  
In April 1998, he was not found to have any symptoms of 
delusions, a thought disorder, perceptual distortion, or 
organic depression.  In short, the veteran was not found to 
manifest any signs of schizophrenia.  Further, throughout 
that period of treatment, the veteran's primary expressed 
interests involved obtaining a 100 percent disability for his 
psychiatric disorder, and obtaining medication including 
Valium.  The veteran also repeatedly expressed his desire to 
obtain a .270 caliber rifle with which to shoot VA staff 
members should his claim for service connection for paranoid 
schizophrenia continue to be denied.  

A statement dated in March 1998 was received from a treating 
VA physician, B.M.  According to Dr. B.M., the veteran's 
service medical records showed that he had been treated for 
headaches, tinnitus, constipation, and decreased appetite 
with weight loss during service, and that he had been 
prescribed Phenobarbital.  According to Dr. B.M., in light of 
the veteran's psychiatric condition, "one would wonder if 
these headaches were part of his psychoses, especially when 
associated with complaints of tinnitus, and weight loss, 
etc."  In addition, a psychiatric treatment note from a VA 
staff psychologist, N.Q., and dated in February 1999, 
includes the statement that the veteran suffered "from 
paranoid schizophrenia with its onset in 1953 - 1954.  I 
believe he was misdiagnosed with migraine headaches."

The veteran underwent VA rating examinations in June 1999.  
The neurological examination shows that the veteran gave a 
history of migraine headaches incurring in service, and that 
he eventually developed psychiatric symptoms.  The examiner 
stated that over the years, headaches had paralleled 
recurrent problems with psychiatric disturbance.  On 
examination, the veteran denied currently experiencing any 
headaches, and indicated that his headaches occurred in 
patterns associated with psychiatric symptoms.  The examiner 
noted the veteran's physical and neurological symptoms, and 
concluded with her impression that the veteran's history of 
migraine headaches was most likely to be of a stress and 
tension type, related to the waxing and waning of his 
paranoid schizophrenia and management thereof.  

The psychiatric examination shows that the veteran reported 
having been hazed and generally mistreated by two sergeants 
to a point at which he became physically exhausted, and began 
to display psychiatric symptomatology.  According to the 
veteran, he became agitated to the extent that three soldiers 
were required to restrain him whereupon he was sedated.  The 
veteran indicated that he remained in full restraints in a 
field hospital for one week, and that he was subsequently 
returned to duty.  The veteran reported that he later 
experienced recurrences of his symptomatology, and was 
evacuated from Germany to the United States.  The examiner 
made extensive references to the August 1954 treatment record 
received from the veteran, and cited the treatment record 
which purports to show that he had been diagnosed with 
schizophrenia in service.  The veteran went on to state that 
he was discharged due to his "nervous breakdown" and that 
he continued to experience psychiatric problems and 
symptomatology shortly after his discharge.  The examiner 
noted the veteran's symptoms, and concluded with a diagnosis 
of Axis I paranoid schizophrenia in partial remission.  The 
examiner stated that it was his opinion that the veteran 
suffered from a major nervous breakdown in service.  He 
observed that migraine headaches had been service-connected, 
and offered that "the schizophrenic process has incurred and 
the onset was at the time he was in military service.  I 
strongly believe it was supposed to be service connected."  
The examiner stated that the major onset of a major 
psychiatric breakdown occurred when the veteran was subject 
to pressure by drill sergeants, and that the veteran 
experienced a "florid psychiatric break."  In an addendum 
to the examination report dated in July 1999, the examiner 
stated that he had personally reviewed the veteran's claims 
file, and arrived at the conclusion noted above.  

An additional treatment record dated in August 1999, and 
signed by the veteran's treating psychologist N.Q., states 
that the onset of the veteran's diagnosed paranoid 
schizophrenia occurred in 1954 when the veteran was age 19 
and in the military.  N.Q. stated that such was the age that 
schizophrenia usually began.  N.Q. offered that in his 
opinion, the veteran's complaints of migraine headaches were 
a manifestation of a psychotic process related to the stress 
of military service.  

The Board has evaluated the foregoing, and must conclude that 
notwithstanding the purported August 1954 service medical 
record and the June 1999 psychiatric rating examination which 
have little probative value, the veteran's psychiatric 
disorder diagnosed as paranoid schizophrenia was incurred as 
a result of his active service.  The Board recognizes that 
the authenticity of the purported August 1954 service medical 
record is highly dubious.  The Board further notes that while 
the VA psychiatrist who conducted the psychiatric portion of 
the June 1999 rating examination submitted an addendum 
attesting that he had reviewed the veteran's claims file 
prior to rendering his decision, his conclusions reached in 
that decision appear instead to be based entirely upon a 
history as provided by the veteran and upon the purported 
August 1954 service medical record.  There is little support 
in the claims file for the chronology of events the VA 
medical examiner cited in recounting the veteran's alleged 
medical history which he subsequently used as a basis for his 
conclusions.  

However, notwithstanding the foregoing, the veteran's 
clinical psychologist has expressly stated in February 1999 
and in August 1999 that he believed that the veteran's 
diagnosed paranoid schizophrenia was incurred in service, and 
that his migraine headaches were manifestations of that 
disability.  Further, the VA treating physician, B.M., 
offered in March 1998, that there was at least a possibility 
of some sort of relationship between the veteran's service-
connected headaches and his diagnosed paranoid schizophrenia.  
Lastly, the Board observes that the examiner who conducted 
the neurological portion of the June 1999 rating examination 
offered that given the apparent symmetry observed to exist 
between the veteran's headache and schizophrenia cycles, 
there existed a relationship between the two disabilities.  
The Board finds that this evidence is probative, because 
while it is unclear as to the extent to which the conclusions 
reached were based upon the veteran's self-reported history, 
the conclusions do appear to have at least some basis in a 
review of the medical evidence contained in the claims file, 
and they are supported by plausible medical rationales.  
Further, the medical professionals have had the opportunity 
to treat the veteran over a period of time.  

Accordingly, while there may be some doubt as to the validity 
of the medical opinions discussed here, the Board finds that 
the evidence of record is at least in equipoise.  Thus, after 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that his diagnosed paranoid schizophrenia was 
incurred in service, and service connection for paranoid 
schizophrenia is granted.  



ORDER

Service connection for paranoid schizophrenia is granted.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

